Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Greenwald on 28 April 2022.

The application has been amended as follows: 
Claim 1 (currently amended) A denture bar method, comprising: 
taking an intraoral scan directly of a patient's mouth with existing abutments; 
creating a digital mouth model of the patient's mouth based on the intraoral scan, the digital mouth model including digital abutments based on the existing abutments; 
digitally designing a denture bar based on the digital mouth model, including digitally designing a plurality of vertical through-holes in the digital denture bar for receiving the digital abutments therethrough, digitally designing an oversized cement gap for each of the vertical through-holes, and digitally designing lateral cement ports through a sidewall of the digital denture bar and in communication with the vertical through-holes, wherein the oversized cement gaps surround the vertical through-holes and enable the vertical through-holes to provide a fit for the respective digital abutments with space for receiving the cement and with additional space to allow for errors in the digital mouth model resulting from the intraoral scan; 
fabricating a physical denture bar based on the digital denture bar, including fabricating vertical through-holes with oversized cement gaps in the physical denture bar that correspond to the digital vertical through-holes and oversized cement gaps, and fabricating lateral cement ports in the physical denture bar that correspond to the digital lateral cement ports and are in communication with the vertical through-holes; 
delivering the physical denture bar into the patient's mouth; 
capturing records of the patient's mouth and installed physical denture bar, then removing the physical denture bar from the patient's mouth; 
producing a physical denture for the physical denture bar; and 
delivering the physical denture and the physical denture bar into the patient's mouth, including placing the existing abutments into the respective vertical through-holes of the physical denture bar, and injecting cement through the lateral cement ports in the physical 2Application Serial No.: 15/921,510Atty. Docket No.: 2B14.1-161PATENT denture bar and into the cement gaps in the physical denture bar while  the existing abutments are positioned in the respective vertical through-holes of the physical denture bar.

Claim 2 (currently amended) The denture bar method of Claim 1, wherein: 
the step of taking an intraoral scan directly of a patient's mouth with the existing abutments is performed during a first dental office visit; 
the step of delivering the physical denture bar into the patient's mouths is performed during a second dental office visit; and
 the step of delivering the physical denture and denture bar into the patient's mouth is performed during a third dental office visit, wherein the denture bar method includes no more dental office visits than the three dental office visits. 

  
9. (currently amended) The denture bar method of Claim 1, wherein the step of injecting cement through the lateral cement ports includes holding the existing abutments 

10. (currently amended) The denture bar method of Claim 1, wherein the step of delivering the physical denture bar includes inserting the existing abutments existing abutments extending above the physical denture bar to enable the existing abutments to slide within the respective through-holes but to prevent the existing abutments from falling downward out of the vertical through-holes.  

11. (currently amended) A denture bar method comprising: 
taking an intraoral scan directly of a patient's mouth with existing abutments during a first dental office visit; 
creating a digital mouth model of the patient's mouth based on the intraoral scan, the digital mouth model including digital abutments based on the existing abutments; 
digitally designing a denture bar based on the digital mouth model and using CAD software, including digitally designing a plurality of vertical through-holes in the digital dental bar sized for receiving respective digital abutments therethrough, and including digitally designing an oversized cement gap for each of the vertical through-holes so that the vertical through-holes are oversized to provide a fit for the respective digital abutments with space to allow for errors in the digital mouth model resulting from the intraoral scan in addition to space for insertion of cement; 
obtaining the physical denture bar fabricated based on the digital denture bar and using CAM software;
delivering the physical denture bar into the patient's mouth during a second dental office visit; 
capturing records of the patient's mouth and installed physical denture bar, then removing the physical denture bar from the patient's mouth; 4Application Serial No.: 15/921,510 Atty. Docket No.: 2B14.1-161 PATENT 
producing a physical denture and joining it to the physical denture bar; and 
delivering the physical denture and denture bar into the patient's mouth during a third dental office visit, 
wherein the denture bar method includes no more dental office visits than the three dental office visits, 
wherein the step of digitally designing a cement gap further includes selecting the cement gap from a library of cement gap spacings to provide a custom oversizing, 
wherein the step of digitally designing the denture bar further includes digitally designing lateral cement ports through a sidewall of the digital bar and in communication with the vertical through-holes, and 
wherein the step of delivering the physical denture bar includes injecting the cement through lateral cement ports in the physical denture bar that correspond to the digital lateral cement ports, and into cement gaps in the physical denture bar that correspond to the digital cement gaps, while the respective existing abutments are positioned in the respective vertical through-holes.  

  
15. (currently amended) The denture bar method of Claim 11, wherein the step of injecting cement through the lateral cement ports includes holding the existing 

21. (canceled).  

22. (currently amended) A denture bar method, comprising:
 creating a physical model of a patient's mouth with existing abutments and taking an indirect scan of the physical mouth model; 
creating a digital mouth model of the patient's mouth based on the indirect scan, the digital mouth model including digital abutments based on the existing abutments; 
digitally designing a denture bar based on the digital mouth model, including digitally designing a plurality of vertical through-holes in the digital denture bar for receiving the digital abutments therethrough, digitally designing an oversized cement gap for each of the vertical through-holes, and digitally designing lateral cement ports through a sidewall of the digital denture bar and in communication with the vertical through-holes, wherein the oversized cement gaps surround the vertical through-holes and enable the vertical through-holes to provide a fit for the respective digital abutments with space for receiving the cement and with additional space to allow for errors in the digital mouth model resulting from the intraoral scan; 
fabricating a physical denture bar based on the digital denture bar, including fabricating vertical through-holes with oversized cement gaps in the physical denture bar that correspond to the digital vertical through-holes and oversized cement gaps, and fabricating lateral cement ports in the physical denture bar that correspond to the digital lateral cement ports and are in communication with the vertical through-holes; 
delivering the physical bar into the patient's mouth; 
capturing records of the patient's mouth and installed physical bar, then removing the physical denture bar from the patient's mouth;
 producing a physical denture for the physical denture bar; and 
delivering the physical denture and physical denture bar into the patient's mouth, including inserting the existing abutments into the respective vertical through-holes of the physical denture bar, and injecting cement through the lateral cement ports in the physical denture bar and into the cement gaps in the physical denture bar while the existing abutments are positioned in the respective vertical through-holes.  

23. (currently amended) The denture bar method of Claim 11, wherein: the step of delivering the physical bar includes inserting the existing abutments though the vertical through-holes and then attaching retainers to upper portions of the existing abutments extending above the physical denture bar to enable the existing abutments to slide within the respective through-holes but to prevent the existing abutments from falling downward out of the vertical through-holes; wherein the step of injecting cement through the lateral cement ports includes holding the  existing abutments in raised-most positions in the vertical through-holes during the injecting so that excess cement is expelled through tops of the cement gaps.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the claimed features digitally designing a denture bar based on the digital mouth model, including digitally designing a plurality of vertical through-holes in the digital denture bar for receiving the digital abutments therethrough, digitally designing an oversized cement gap for each of the vertical through-holes, and digitally designing lateral cement ports through a sidewall of the digital denture bar and in communication with the vertical through-holes, wherein the oversized cement gaps surround the vertical through-holes and enable the vertical through-holes to provide a fit for the respective digital abutments with space for receiving the cement and with additional space to allow for errors in the digital mouth model resulting from the intraoral scan; 
fabricating a physical denture bar based on the digital denture bar, including fabricating vertical through-holes with oversized cement gaps in the physical denture bar that correspond to the digital vertical through-holes and oversized cement gaps, and fabricating lateral cement ports in the physical denture bar that correspond to the digital lateral cement ports and are in communication with the vertical through-holes; 
delivering the physical denture bar into the patient's mouth; 
capturing records of the patient's mouth and installed physical denture bar, then removing the physical denture bar from the patient's mouth; 
producing a physical denture for the physical denture bar; and 
delivering the physical denture and the physical denture bar into the patient's mouth, including placing the existing abutments into the respective vertical through-holes of the physical denture bar, and injecting cement through the lateral cement ports in the physical 2Application Serial No.: 15/921,510Atty. Docket No.: 2B14.1-161PATENT denture bar and into the cement gaps in the physical denture bar while the existing abutments are positioned in the respective vertical through-holes of the physical denture bar, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Claim 11 is allowable because the claimed features creating a digital mouth model of the patient's mouth based on the intraoral scan, the digital mouth model including digital abutments based on the existing abutments; 
digitally designing the a denture bar based on the digital mouth model and using CAD software, including digitally designing a plurality of vertical through-holes in the digital dental bar sized for receiving respective digital abutments therethrough, and including digitally designing an oversized cement gap for each of the vertical through-holes so that the vertical through-holes are oversized to provide a fit for the respective digital abutments with space to allow for errors in the digital mouth model resulting from the intraoral scan in addition to space for insertion of cement; 
obtaining the physical denture bar fabricated based on the digital denture bar and using CAM software;
delivering the physical denture bar into the patient's mouth during a second dental office visit; 
capturing records of the patient's mouth and installed physical denture bar, then removing the physical denture bar from the patient's mouth; 4Application Serial No.: 15/921,510 Atty. Docket No.: 2B14.1-161 PATENT 
producing a physical denture and joining it to the physical denture bar; and 
delivering the physical denture and denture bar into the patient's mouth during a third dental office visit, 
wherein the denture bar method includes no more dental office visits than the three dental office visits, 
wherein the step of digitally designing a cement gap further includes selecting the cement gap from a library of cement gap spacings to provide a custom oversizing, 
wherein the step of digitally designing the denture bar further includes digitally designing lateral cement ports through a sidewall of the digital bar and in communication with the vertical through-holes, and 
wherein the step of delivering the physical denture bar includes injecting the cement through lateral cement ports in the physical denture bar that correspond to the digital lateral cement ports, and into cement gaps in the physical denture bar that correspond to the digital cement gaps, while the respective existing abutments are positioned in the respective vertical through-holes, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Claim 22 is allowable because the claimed features digitally designing a denture bar based on the digital mouth model, including digitally designing a plurality of vertical through-holes in the digital denture bar for receiving digital abutments therethrough, digitally designing an oversized cement gap for each of the vertical through-holes, and digitally designing lateral cement ports through a sidewall of the digital denture bar and in communication with the vertical through-holes, wherein the oversized cement gaps surround the vertical through-holes and enable the vertical through-holes to provide a fit for the respective digital abutments with space for receiving the cement and with additional space to allow for errors in the digital mouth model resulting from the intraoral scan; 
fabricating a physical denture bar based on the digital denture bar, including fabricating vertical through-holes with oversized cement gaps in the physical denture bar that correspond to the digital vertical through-holes and oversized cement gaps, and fabricating lateral cement ports in the physical denture bar that correspond to the digital lateral cement ports and are in communication with the vertical through-holes; 
delivering the physical bar into the patient's mouth; 
capturing records of the patient's mouth and installed physical bar, then removing the physical denture bar from the patient's mouth;
 producing a physical denture for the physical denture bar; and 
delivering the physical denture and physical denture bar into the patient's mouth, including inserting .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/6/2022